DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/22/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior 102(a)(1) over US 8,991,523 (Shen), but not sufficient to overcome the prior 102(a)(1) rejection over US 7,644,786 (Lockstedt). New grounds respectfully follow from the Shen rejection, and the examiner respectfully maintains the 102 rejection over Lockstedt.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 9, 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,644,786 (Lockstedt).
Independent claim 1: Lockstedt discloses a cutting tool, comprising:
a body ("bit body 12" - fig 1) having a longitudinal axis (shown by the unnumbered dashed line in fig 1);
a blade coupled to and extending radially from the body ("plurality of blades 14"); and
a faceplate coupled to the blade (Faceplate drawn to "erosion resistant material 316" - fig 4. "The thickness or depth of the recesses, shown in FIG. 4 as D, may vary… from a minimum thickness… to a maximum thickness, which may be equivalent to the gap between the cutters…  [T]he thickness of the recess may be one half… the gap between two adjacent cutter pockets" - col 5:16-23. In other words, the "recesses 312" may also be continuous across all the pockets on the face of the blade if "depth D" is "one half the gap between two adjacent cutter pockets") and made of a different material than the blade (" erosion resistant material means a material that is more erosion resistant than is the primary material from which the bit body is formed" - col 4:1-3), the faceplate and blade cooperatively defining a plurality of cutter pockets ("cutter pockets 308" - As mentioned above, "recess 312" may be continuous across the pockets if "depth D" is at the maximum taught range - col 5:16-23. 316 forms sidewalls of the pockets as clearly shown in fig 4) partially in the faceplate (ibid) and partially in the blade (ibid), wherein each cutter pocket of the plurality of cutter pockets comprise a sidewall (portion contacting the circumference of the cylindrical cutter as shown in fig 4) and a base (unnumbered but portion contacting the bottom of substrate 311), wherein the sidewall is defined by the blade and the faceplate (fig 4), and the base is defined within the blade (ibid).

Claim 3: The cutting tool of claim 1, the faceplate (316) coupled to the blade by one or more of a braze joint, a weld joint (col 6:25-36), or a mechanical fastener.

Claim 6: The cutting tool of claim 1, further comprising a plurality of cutting elements (310, figs 3 & 4), each cutting element positioned in a respective cutter pocket of the plurality of cutter pockets (ibid).

Claim 8: The cutting tool of claim 1, the blade including steel ("steel-bodied drag bits" - first full ¶ of col 1).

Claim 9:The cutting tool of claim 8, the faceplate (316) including a ceramic material ("the erosion resistant material may include tungsten carbide particles surrounded by a metal binder" - tungsten carbide is a ceramic material - col 5:51-53).

Independent claim 17: Lockstedt discloses a method of manufacturing a downhole tool, comprising:
forming a blade ("blade 14" - fig 1), the blade defining a recess ("recesses 312" - fig 4. "The thickness or depth of the recesses, shown in FIG. 4 as D, may vary… from a minimum thickness… to a maximum thickness, which may be equivalent to the gap between the cutters…  [T]he thickness of the recess may be one half… the gap between two adjacent cutter pockets" - col 5:16-23. In other words, the "recesses 312" may also be continuous across all the pockets on the face of the blade if "depth D" is "one half the gap between two adjacent cutter pockets") and base portions (unnumbered rear end of "pockets 308" - fig 4) of a plurality of cutter pockets ("cutter pockets 308") adjacent the recess (ibid);
forming at least one faceplate having sidewall portions of the plurality of cutter pockets (Faceplate drawn to "erosion resistant material 316" - fig 4. As mentioned above, "recess 312" may be continuous across the pockets if "depth D" is at the maximum taught range - col 5:16-23. 316 forms sidewalls of the pockets as clearly shown in fig 4);
positioning the at least one faceplate in the recess such that the base portions of the plurality of cutter pockets within the blade and the sidewall portions of the plurality of cutter pockets within the faceplate cooperatively define a plurality of complete cutter pocket (figure 4 with "depth D" at the maximum taught range - col 5:16-23); and
connecting the faceplate to the blade (ibid).

Claim 20. The method of claim 17, further comprising: positioning a cutter element in the cutter pocket ("PDC cutters 310" - fig 4) and brazing the cutting element to the at least one faceplate and the blade ("the brazing material securing the cutters in the cutter pockets" - last full ¶ of col 6) after connecting the at least one faceplate to the blade ("the erosion resistant material may be applied in the recesses before the cutters are placed in the cutter pockets" - last full ¶ of col 6. "After the erosion resistant material has been applied in the recesses, the displacements may be removed from the cutter pockets so that the cutters may be placed and secured in the cutter pockets" - sentence bridging cols 6 & 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,644,789 (Lockstedt) in view of US 8,991,523 (Shen).
Claim 42. Lockstedt discloses all the limitations of the parent claims, and further discloses the importance of relative temperatures of attachment methods to secure cutters and erosion resistant faceplates 316 to a bit with separate braze materials (second full ¶ of col 7) and expressly teaches that the order of brazing should be considered (ibid) and that materials with different melting temperatures should be used so as to not damage the first brazed connection (ibid). The second attachment to braze the cutters should be done at a lower temperature than the first attachment to attached the faceplates 316 (ibid). Lockstedt further discloses that the faceplates 316 ("erosion resistant material") may be "one or more hard particles surrounded by a binder material. Hard metals such as oxides, nitrides, borides, carbides of Group IV, V, and VI metals and alloys thereof are examples of hard particles that may be used in the erosion resistant material disclosed herein. In a particular embodiment, the erosion resistant material may include tungsten carbide particles surrounded by a metal binder" (col 5:46-53).
But Lockstedt doesn't expressly disclose that the erosion resistant faceplates 316 are secured specifically by brazing. However Shen discloses the use of brazing ("The attachment end of a blocker may be brazed " - col 12:60-62) to attach a faceplate (blocker, which may be inter alia tungsten carbide - col 16:30-37) to the bit body.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use brazing as taught by Shen to attach the faceplate / erosion resistant material taught by Lockstedt. Lockstedt teaches "[a]pplication of the erosion resistant material may be achieved by any suitable method known in the art" (col 6:25-26) and Shen teaches attaching the same type of element by brazing (as cited above). Lockstedt teaches that that second brazing step should be at temperatures less than the first (as also cited above).

Claims 1, 3-6, 8, 9, 11-14, 16, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,991,523 (Shen).
Independent claim 1: Shen discloses a cutting tool (title), comprising:
a body (body of the drill bit; figs 1A-4A) having a longitudinal axis (inherent and well understood for drill bits; "L" in figs 1 & 2);
a blade coupled to and extending radially from the body ("blades 120" - fig 1; "blades 220" - fig 2; "blades 320" - fig 3; etc for the other figures); and
a faceplate coupled to the blade ("blocker 340" - fig 3A; "blocker 440" - fig 4A; etc for the other figures. The examiner specifically notes 1240, 1340, 1740, & 2240 in figs 12, 13, 17, & 22 respectively) and made of a different material than the blade (Blocker material may be inter alia tungsten carbide - col 16:30-37. Bit & blades may be inter alia steel: col 16:52-54), the faceplate and blade cooperatively defining at least one cutter pocket (In all the figures, the blocker and the blade both partially define the space occupied by the cutter. The interior surface of the blocker cooperatively defines the pocket with the blade even in fig 5A under a broad yet reasonable interpretation. That said, even under a narrow interpretation, Shen discloses in "FIG. 12C, the attachment end 1245 has a curved upper surface 1247 that corresponds to the shape of a rolling cutter 1230 and fits within a portion of the blade, such that the upper surface 1247 of the attachment end 1245 forms a portion of a cutter pocket 1225 and bit body" - col 13:45+) partially in the faceplate and partially in the blade (ibid), wherein each cutter pocket comprises a sidewall (The longitudinally extending sides of the pocket. These would be the surface which of the pocket which contact "cutter side surface 1235" in fig 12C, as well as 1247, fig 12C) and a base (The longitudinal rear end of the pocket, such as is generally denoted by element number 1025 in fig 10), wherein the sidewall is defined by the blade and the faceplate (fig 12C shows the sidewalls that contact "side surface 1235" as being formed both by "blade 1220" of the bit body as well as by 1247 of the faceplate), and the base is defined within the blade (ibid, fig 12C).
Shen discloses the pocket sidewalls being defined by the blade and faceplate (fig 12C and as discussed above) as well as a faceplate which defines multiple cutter pockets (2240, fig 22), but does not expressly disclose that the embodiment of figure 22 can include the pocket sidewall defining surface 1247 of fig 12C.
However, the examiner respectfully holds that it would have been obvious to one of ordinary skill in the art at the time of filing to combine the embodiments of 2240, fig 22 & 1240, fig 12C of Shen. The reference already teaches all the claimed structure between two different embodiments (A faceplate that forms part of the sidewall: fig 12C. And a faceplate that defines a plurality of pockets for cutters: fig 22), as discussed above. The addition of surface 1247 in fig 12C for each of the cutters secured by faceplate 2240 in fig 22 would have been obvious to the ordinary artisan because (A) they are taught in the same reference and the embodiments are taught by Shen as being modifiable (first full ¶ of col 21), and (B) surface 1247 can provide a hardened bearing surface (col 13:59-64) for each of the cutters 2230 in the respective embodiment of fig 22. In other words, this is the application of a known structure (1247, fig 12C) to another known structure (fig 22) to achieve the predicable result / benefit of providing a bearing surface (col 13:59-64).
In other words, while the reference is not reasonably anticipatory of the claim, the various structures of the claim are all found in the prior art, as cited above. The reference further suggests modification and combination with the embodiments therein (first full ¶ of col 21). In the holdings of KSR, "The Supreme Court further stated that: … If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. …When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." (MPEP §2141, subsection I).

Dependent claims 3-6, 8, & 9: Shen further discloses 
Claim 3. The cutting tool of claim 1, the faceplate coupled to the blade by one or more of a braze joint ("The blocker 2240 may be screwed into the blade 2220 using at least one screw 2270. Alternatively, or in addition to screwing the blocker to the blade, the blocker may be brazed to the leading face of the blade or any other attachment mechanisms described above" - col 6:24-28), a weld joint, or a mechanical fastener (ibid).

Claim 4. The cutting tool of claim 3, further comprising: an energy absorption layer between at least a portion of the faceplate and the blade ("bearing assembly 524b" - fig 5C is between the upper portion of the blocker and the blade 520. Similarly for "rolling ball bearing 2191" in fig 21. "Spring 943" - fig 9. "[A] threaded wall piece (e.g., a threaded nut) within a cavity 1022" - fig 10 - which will inherently absorb energy being transferred between the blocker and the blade. Similarly for "threaded cavity 1222" - fig 12B).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the energy absorption layer taught by Shen in various embodiments in the modification as described for claim 1 above. The bearing assemblies will reduce friction on the cutters, thus improving their lifespan, and the spring will help in keeping the cutter contacted with the side and bottom of the pocket (col 11:30-34). 

Claim 5. The cutting tool of claim 1, the faceplate being a first faceplate (1740, figs 17A-D; 1840, fig 18. Fig 22) and coupled to a rotationally leading face of the blade (ibid), the cutting tool further comprising: a second faceplate coupled to a top surface of the blade ("pocket cover 1726" - figs 17B-D; 1826, fig 18).
Therefore it would have been obvious to one of ordinary sill in the art at the time of filing to use the pocket cover taught by Shen in the embodiments of figs 17 & 18, in the modification as described for claim 1 above. This allows the cutter to be secured in place while still allowing for replacement upon sufficient wearing (col 19:35-53).

Claim 6. The cutting tool of claim 1, further comprising: 
a plurality of cutting elements (four of "rolling cutter 2230" - fig 22), each cutting element positioned in a respective cutter pocket of the plurality of cutter pockets (ibid and as modified in claim 1 above).

Claim 8. The cutting tool of claim 1, the blade including steel (Bit & blades may be inter alia steel: col 16:52-54).

Claim 9. The cutting tool of claim 8, the faceplate including a ceramic material (Blocker material may be inter alia tungsten carbide - col 16:30-37. Carbides are a form of non-oxide ceramics).

Independent claim 11 is an apparatus claim that is commensurate with independent claim 1, and is similarly rejected as described above and respectfully not repeated again here. The drill bit body is rotated about longitudinal axis L, and the blockers are separated attached and therefore clearly "preformed". The blockers of Shen are constructed of hard, durable material, such as tungsten carbide (col 16:30-37) and therefore may reasonably be called a "hardfacing element" as recited in the claim.
The blockers are fitted into respective recesses (unnumbered recess in which the "attachment end" of the blocker is fit: figs 5A, 8-12, 14A; 1622, fig 16; 1822, fig 18; etc for the other figures. The "interface" can also just be the surface contact between the blade and blocker as in 1740, fig 17B. The examiner also notes "inset 1229" in fig 12C) that defines an interface (interface with the "attachment end" of the blocker as defined above).

Dependent claims 12-14 & 16: Shen further discloses
Claim 12. The downhole tool of claim 11, the pre-formed hardfacing element being a first pre-formed hardfacing element (2240, fig 22 modified with 1247 from 12C for each cutter, as described above. The examiner notes that the embodiment of fig 22 "covers a portion 2285 of at least more than one rolling cutter 2230" - col 16:22-23 - so there can two or more cutters in the "plurality" and 5 cutters are shown in fig 22), the downhole tool further comprising:
a second pre-formed hardfacing element coupled to the blade along another portion of the interface (Interface with the "attachment end" of the blocker. Each blade may have a plurality of blockers on it: figs 3A & 4A; "at least one blocker" - abstract), the blade and the second pre-formed hardfacing element cooperatively defining another cutter pocket partially within the second pre-formed hardfacing element and partially within the blade (as described above).
Shen does not explicitly disclose that the specific embodiment of fig 22 may be used twice on the same blade. However fig 22 does show four covered "cutters 2230" and teach that blocker 2240 "covers a portion 2285 of at least more than one rolling cutter 2230" (col 16:22-23). This clearly suggests the use of a first and second element 2240, each covering 2 cutters, as opposed to one that covers 4. Or two blockers that cover 3 or 4 cutters. This allows them to be replaced individually, as well as amounts to a mere duplication of parts (MPEP §2144.04, subsection VI(B)).

Claim 13. The downhole tool of claim 12, the recess and the first and second pre-formed hardfacing elements being located in a rotationally leading face of the blade (All of the "blockers" of Shen are on the rotationally leading face).

Claim 14. The downhole tool of claim 11, the pre-formed hardfacing element being a first pre-formed hardfacing element and the recess being a first recess (as described for claim 11 above), the first recess and the first pre-formed hardfacing element being located in a rotationally leading face of the blade (figs 12C & 22), the downhole tool further comprising:
a second pre-formed hardfacing element within a second recess of the blade (can be drawn to either "sleeve 1326" with "side 1352" - fig 13B or "pocket cover 1726" - fig 17D. Col 19:14-34), the second recess and the second pre-formed hardfacing element being located in a top face of the blade (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the sleeve / pocket cove taught in figures 13B and/or 17D with the assembly described above. Similarly to claim 1, this is the use of other non-mutually exclusive elements in the same reference in combination, as is suggested by Shen.

Claim 16. The downhole tool of claim 11, the interface being at least partially non-planar (1230 - fig 12C has a non-planar surface at the bottom for both the bottom of blocker 1240 as well as bolt 1270).

Independent claim 17 is a method of manufacturing a bit that is structurally commensurate with independent claim 1, and is similarly rejected as described above and respectfully not repeated again here.


Claims 7 & 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,991,523 (Shen) in view of US 7,644,786 (Lockstedt).
Claim 7: Shen, as modified in claim 1 above, discloses all the limitations of the parent claims, and further discloses a first braze joint connecting the faceplate to the blade with a first braze material ("A blocker 1740 is attached to the leading face of the blade 1720 by brazing" - fig 17C. The examiner also notes that brazing may be used for any of the embodiments: "The attachment end of a blocker may be brazed, threaded, over fitted, or a combination of such methods" - col 12:60-62); and
a second braze joint ("a pocket cover may be brazed to the top of the blade (rearward of the cutter) to secure the pocket cover in place" - col 19:50-55) connecting the cutting element to the faceplate (Pocket cover 1726 secures cutter 1730 in the pocket, and thus also connects the cutting element to the faceplate 1740. The claim does not expressly require a braze material directly between the cutter and faceplate) with a second braze material (col 19:50-55).
Shen does not expressly disclose that the first and second braze material have different melting temperatures, although Shen does disclose that they may be attached separately / at different times ("A pocket cover 1726 may be placed over the rolling cutter 1730 before, after, or concurrently with attaching the blocker" - last full ¶ of col 19).
Lockstedt teaches the use of brazing to secure cutters and erosion resistance faceplates 316 to a bit with separate braze materials (second full ¶ of col 7) and expressly teaches that the order of brazing should be considered (ibid) and that materials with different melting temperatures should be used so as to not damage the first brazed connection (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use braze materials with different temperatures as taught by Lockstedt to secure the faceplate and pocket cover taught by Shen. If the faceplate and pocket are connected separately (as is expressly taught by Shen: col 19:50-55), Lockstedt teaches that it is known and necessary to use materials with different melting temperatures so as to not damage the first joint (second full ¶ of col 7).

Claim 41. The combination discloses all the limitations of the parent claim but does not expressly disclose that the first melting temperature of the first braze material is at least 100 °F apart from a second melting temperature of the second braze material.	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use braze materials with a 100 °F melting temperature difference, since it has been held that where the general conditions of a claim (using brazing materials with functionally different melting temperatures: Lockstedt: second full ¶ of col 7) are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. The prior art clearly recognizes this as a result effective variable (Lockstedt, second full ¶ of col 7) and the selection of appropriate brazing materials within the teachings of Lockstedt is within the skill of the ordinary artisan.


Claims 10, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,991,523 (Shen) in view of US 6,209,420 (Butcher).
Claim 10: Shen, as modified in claim 1 above, discloses all the limitations of the parent claims, but does not expressly disclose the product-by-process limitations of claim 10. However Butcher discloses a method of manufacturing rotary drill bits "or bit body components which may be subsequently assembled with other components to form the bit body" (col 1:20-31) comprising an additively manufactured ("layered-manufacturing techniques" - abstract) ceramic material ("tungsten carbide" - first full ¶ of col 12) metallurgically bonded to a metal alloy substrate (can be drawn to the blank discussed in col 10:51-55 & the first full ¶ of col 13: "the blank being placed on platen 102 and the layers of particles deposited around the blank" - "steel" is a conventional blank material: last ¶ of col 15) during the additive manufacturing process (ibid).
Therefore it would have been obvious to make the tungsten carbide faceplates taught by Shen from an additive manufacturing process & blank taught by Butcher. First, as mentioned above, Butcher is clear that the additive manufacturing process can be applied to the entire bit body, or "bit body components which may subsequently be assembled with other components…" which the blockers of Shen clearly qualify as. Shen also teaches that the blockers may be formed from the same material taught by Butcher: tungsten carbide (Shen: col 16:30-37. Butcher: first full ¶ of col 12).
The use of a new manufacturing process to create a product is obvious to try with a reasonable expectation of success, as shown by Butcher. This process is also advantageous as it is a relatively simple method of manufacturing (Butcher: last full ¶ of col 6).

Claim 18 is a method of manufacturing claim that is commensurate with the product-by-process recitation of claim 10, and is similarly rejected as described for claim 10 above. Butcher further teaches sintered, cemented tungsten carbide (abstract; first full ¶ of col 12).

Claim 19. The method of claim 18, wherein forming the blade includes machining the blade or [casting] the blade from a metal alloy (Shen, steel: col 16:52-54), and with the blade integral with a body of the downhole tool (ibid).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676